EXHIBIT 10.7


STOCK UNIT AGREEMENT
 
STOCK UNIT AGREEMENT (“Agreement”) effective as of January 25, 2011 (“Grant
Date”), by and between AboveNet, Inc. (the “Company”) and «Full_Name» (the
“Participant”).
 
WHEREAS, the Company believes it desirable that the Participant be provided
additional incentive to advance the interests of the Company through a grant of
stock units under the AboveNet, Inc. 2008 Equity Incentive Plan (the “Plan”);
 
NOW, THEREFORE, the parties agree as follows:
 
1.           Grant of Stock Units.
 
Pursuant to the Plan and on the terms and subject to the conditions set forth
herein and therein, the Company hereby grants to the Participant
«Proposed_Grant» stock units (the “Stock Units”).  Each Stock Unit constitutes a
right to receive from the Company one share (each a “Unit Share” and
collectively the “Unit Shares”) of the Company’s Common Stock, $.01 par value
per share (the “Common Stock”), subject to adjustment as provided in the
Plan.  Capitalized terms that are not defined in this Agreement shall have the
respective meanings given in the Plan.
 
2.           Vesting; Delivery of Unit Shares.
 
The Stock Units vest (i.e., are not subject to forfeiture) as
follows: _________. The Stock Units are subject to earlier vesting as set forth
in Sections 4(a), 4(b), 4(d) and 4(e).  The Unit Shares are subject to earlier
delivery only as set forth in Section 4(a) (death) and Section 4(e) (Change of
Control).
 
3.           Withholding.
 
The Company’s obligation to deliver Unit Shares under this Agreement shall be
subject to the payment by the Participant of any applicable federal, state and
local withholding tax.  The Company shall, to the extent permitted by law, have
the right to deduct from any payment of any kind otherwise due to the
Participant any federal, state or local taxes required to be withheld with
respect to the vesting of the Stock Units or the delivery of the Unit Shares.
 
4.           Termination of Employment; Change of Control.
 
(a)           In the event of the Participant’s death prior to the vesting of
all Stock Units granted under this Agreement, any unvested Stock Units, if any,
shall immediately vest and the underlying Unit Shares shall be immediately
delivered to the Participant’s beneficiary or beneficiaries.
 

--------------------------------------------------------------------------------


 
(b)           Upon the termination of Participant’s Continuous Service with the
Company as a result of a Disability, any unvested Stock Units shall immediately
vest.
 
(c)           In the event of the termination of the Participant’s Continuous
Service by the Company for Cause or by the Participant other than for Good
Reason, any unvested Stock Units shall immediately be forfeited.
 
(d)           Upon the termination of the Participant’s Continuous Service by
the Company without Cause or by the Employee for Good Reason, any unvested Stock
Units shall immediately vest.
 
(e)           In the event of a Change of Control, any unvested Stock Units
shall immediately vest and the underlying Unit Shares of all vested Stock Units
shall be immediately delivered to the Participant.
 
(f)           The parties may not accelerate the delivery of any Stock Units
before the dates set forth above.
 
5.           Transfer of Stock Units; Limitations on Delivery of Unit Shares;
Put Right.
 
(a)           The Stock Units are not transferable otherwise than by will or the
laws of descent and distribution.  Any attempt to transfer the Stock Units in
contravention of this subparagraph (a) is void ab initio.  The Stock Units shall
not be subject to execution, attachment or other process.
 
(b)           In the event that on the date of delivery, any of the following
shall be true (1) the Unit Shares may not be sold by the Participant at such
time under Rule 144 of the Securities Act of 1933, as amended (the “Securities
Act”), or pursuant to a currently effective registration statement under the
Securities Act, (2) the Participant is unable to sell the stock underlying his
Unit Shares due to any Company imposed trading restriction or the Participant
otherwise is in possession of material, non-public information regarding the
Company or its securities or (3) the Company’s shares are not listed on a
national stock exchange, the Company shall be obligated, following notice from
the Participant as provided below, to repurchase such number of Unit Shares at
the Fair Market Value of the Unit Shares on the date of such repurchase as
required to meet the Company’s required minimum tax withholding with respect to
the delivered Unit Shares (based on minimum statutory withholding rates for
federal, state and local purposes, including payroll taxes, that are applicable
to such supplemental taxable income). Notwithstanding the immediately preceding
sentence, in the event the Internal Revenue Service determines that the fair
market value of the Unit Shares is greater than the Fair Market Value as
determined under the Plan and the Participant has incurred additional liability
for income taxes, the Fair Market Value for purposes of this subparagraph (b)
shall be increased to the value determined by the Internal Revenue Service.  The
Participant must give his notice to the Company of his election to exercise the
right to require the Company to repurchase a portion of the Unit Shares not less
than two (2) business days before the delivery date.  In the event such
Participant does not exercise such right, he shall be deemed to have elected to
forego such right.
 
2

--------------------------------------------------------------------------------


 
6.           No Rights in Unit Shares.
 
The Participant shall have none of the rights of a shareholder with respect to
particular Unit Shares unless and until such Unit Shares are issued and
delivered to him under this Agreement.
 
7.           No Right to Employment.
 
Nothing contained herein shall be deemed to confer upon the Participant any
right to remain as an employee of the Company.  The Company reserves the right
to dismiss the Participant free from any liability hereunder, or any claim under
the Plan, except as specifically provided in this Agreement.
 
8.           Governing Law/Jurisdiction.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to principles of conflict of laws.
 
9.           Miscellaneous.
 
This Agreement cannot be changed or terminated orally.  The Company at any time,
and from time to time, may amend the terms of this Agreement; provided, however,
that the rights under this Agreement shall not be impaired by any such amendment
unless (i) the Company requests the consent of the Participant and (ii) the
Participant consents in writing.  This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof.  In the
event of any conflict between the provisions of this Agreement and those of the
Plan, the provisions of the Plan shall control.  The paragraph headings herein
are intended for reference only and shall not affect the interpretation hereof.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
  
«Full_Name»
Participant
 
ABOVENET, INC.
   
By:
      
Name:
 
Title:

 
 
3

--------------------------------------------------------------------------------

 
